Case 1:18-cv-04203-JBW-VMS Document 18 Filed 05/03/19 Page 1 of 2 PageID #: 165



 Danielle P. Light, Esq.
 HASBANI & LIGHT, P.C.
 Attorneys for Plaintiff
 450 Seventh Ave, Suite 1408
 New York, NY 10123
 Tel: (646) 490-6677
 Email: dlight@hasbanilight.com


 UNITED STATES DISTRICT COURT
 FOR THE EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------------X
 53RD STREET, LLC,                                                         Docket No.:
                                                                           1:18-cv-04203-JBW-VMS
                                                      Plaintiff,

                                                                           NOTICE OF MOTION
         -against-

 U.S. BANK NATIONAL ASSOCIATION,

                                                       Defendant.
 ----------------------------------------------------------------------X


         TO ALL PARTIES AND THEIR COUNSEL OF RECORD:

         PLEASE TAKE NOTICE that Plaintiff 53rd Street, LLC (“Plaintiff”) will and hereby do

 move this Court for and order (i) Granting Plaintiff Summary Judgment pursuant to Federal Rule

 of Civil Procedure 56(a); (ii) Striking the defendant U.S. Bank National Association’s (the

 “Defendant”) Answer filed on August 22, 2018 (the “Answer”); and (iii) For such other and further

 relief that this Court may deem just and proper.

         The Motion will be heard on June 11, 2019 at 10am or a time to be designated by the

 Court before the Honorable Judge Jack B. Weinstein, United States District Judge for the

 Eastern District of New York, located at 225 Cadman Plaza East, Brooklyn, New York 11201.

         The Motion is based upon this Notice, the concurrently filed Memorandum of Law, the
Case 1:18-cv-04203-JBW-VMS Document 18 Filed 05/03/19 Page 2 of 2 PageID #: 166



 Declaration of Danielle P. Light, Esq., the Rule 56.1 Statement of Danielle P. Light, the Affidavit

 of Yonel Devico, and upon all papers and documents on file herein, the Court’s files concerning

 this action, together with those facts and documents of which the parties request judicial notice

 and/or matters which judicial notice is proper, as well as any oral argument which may be

 presented at the time of the hearing.



 Dated: New York, New York                            HASBANI & LIGHT, P.C.
        May 2, 2019

                                                      _____/s/________________
                                                      Danielle P. Light, Esq.
                                                      Counsel for Plaintiff
                                                      450 Seventh Avenue, Suite 1408
                                                      New York, New York 10123
                                                      Tel: (646) 490-6677
                                                      dlight@hasbanilight.com
